Title: To Alexander Hamilton from John C. Wynkoop, 16 August 1790
From: Wynkoop, John C.
To: Hamilton, Alexander


Kinderhook [New York] August 16, 1790. “The goodness of your heart will naturally execuse the workings of filial affection and induce you to pardon me for writing you once more in behalf of my Father Mr. Cornelius Wynkoop of Kingston in the County of Ulster. I find that Mr. John Cochran has been lately appointed Loan officer for this State. If therefore you can recommand my Father as a Clerk to that Gentleman, I shall ever esteem it a peculiar favor.…”
